FILED
                             NOT FOR PUBLICATION                            FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RICARDO MURRIETA-ESPINO,                          No. 04-74449

               Petitioner,                        Agency No. A017-182-468

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Ricardo Murrieta-Espino, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order sustaining the government’s

appeal from an immigration judge’s decision. We have jurisdiction under 8 U.S.C.

§ 1252, and we grant the petition for review and remand for further proceedings.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The agency determined that Murrieta-Espino was removable under the

aggravated felony ground of deportation, 8 U.S.C. § 1227(a)(2)(A)(iii), based on

his 1986 conviction for violating California Penal Code § 288(a). Subsequent to

the agency’s decision in this case, we held in Ledezma-Galicia v. Holder, Nos. 03-

73648, 04-35048, 2010 WL 5174979 (9th Cir. Dec. 22, 2010), that 8 U.S.C.

§ 1227(a)(2)(A)(iii) does not apply to convictions that occurred prior to November

18, 1988. We therefore grant the petition for review and remand to the agency in

light of Ledezma-Galicia.

      In light of our disposition, we do not reach Murrieta-Espino’s remaining

contentions.

      PETITION FOR REVIEW GRANTED, REMANDED.




                                         2                                  04-74449